Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-4, 6, 8-14, 16-19 and 21 are pending.
Claims 5, 7, 15, and 20 are newly canceled.
Claims 1, 9, and 17 are newly amended.
Claim 21 is newly added.
Claims 1-4, 6, 8-14,16-19, and 21 are under examination

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment. 


Claim Objections
Claim 1 is objected to because after the sentence of claim 1 is concluded there is an extra line that read “micropatterns of protein lanes connected by 15° protein bridges in the form off a chevron micropattern”. The substance of this statement is already incorporated into claim 1 as amended and the statement does not provide additional limitation. It appears that the sentence is a typographical error that may have occurred during the amending of the claims. If the statement is intended to be a further limitation then it needs to be contained within the sentence of claim 1. If it is a typographical error, then it should be removed. For compact prosecution, since the statement is outside of the sentence of claim 1 and since claim 1 has the substance of the statement already incorporated into it, it has been treated as a typographical error. 
Appropriate correction is required.


Claim Interpretation
	Claim 1 recites the term “chevron”. The term is not defined in the specification. However, the specification gives Figure 6A as an example (paragraph [0021]). Merriam-Webster defines “chevron” as “a figure, pattern, or object having the shape of a V or an inverted V” (see Merriam-Webster, “chevron” definition). Giving the term its broadest reasonable meaning in view of this definition, “chevron” has been taken to mean any V-shaped structure in the micropattern.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, 6, 8-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Camelliti et al.  (Microscopy and Microanalysis, 2005, on IDS 11/08/2018, previously cited 12/29/2021, hereafter “Camelliti”) and Dvir et al. (WO 2018/131033 A1, July 2018, hereafter “Dvir”).
In regards to claim 1, 9, and 17, Camelliti teaches a tissue engineering platform or method for preparing one comprising a substrate, and a protein micropattern, wherein the protein micropattern forms a plurality of protein lanes and at least one protein bridge, wherein the at least one protein bridge connects adjacent protein lanes (p253, column1, last paragraph, continuing to column 2, first paragraph; Figure 3, p255). 
While Camelliti does not use the terms “protein lanes” or “protein bridges”, Camelliti teaches that the micropatterns are tracks of extracellular matrix protein tracks, deposited on elastic membranes, in a crisscross pattern, and having variable intersection angles (p253, column1, last paragraph, continuing to column 2, first paragraph). The specification of the instant application defines a protein lane as “an elongated micropattern of protein applied to a substrate” (Specification, p6, paragraph [0025]) and a protein bridge as “a protein applied to a substrate between adjacent protein lanes and connects adjacent protein lanes” (Specification, p6, paragraph [0025]). 
Therefore, since both Camelliti and the instant application are describing lines of protein, deposited on a substrate at intersecting angles, it is understood that the crisscrossing protein tracks of Camelliti are the same as “protein lanes” and “protein tracks” of the instant application.
In regards to the angle of the protein bridge to protein lane, Camelliti teaches that the angle can be any of 90, 60, 45, or about 11 degrees (p253, column 2, first paragraph). 
While the specific combination of features claimed is disclosed within multiple protein bridge to protein lane angles, as taught by Camelliti (p253, column 2, Figure 3, p255), such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
However, that being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with the reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected different protein bridge to protein lane angles from within the disclosure of Camelliti to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
Furthermore, Camelliti provides motivation for trying different angles as well, teaching that the angles are adaptable, may vary, and that the variance can be used to mimic different conduction velocities (p253, column 2, Figure 3, p255). 
In regards to the angle of about 15 degrees specifically, about 15 degrees is near an angle of about 11 degrees, and lies within taught angles of about 11 degrees and 45 degrees.
According to MPEP § 2144.05(I),
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."); In re Scherl,156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°)”.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Camelliti and set protein bridge to lane angles to about 15 degrees because they could obtain desired conduction velocities, or to mimic conduction velocities observed in cardiac tissue in vivo, by changing the angles. Furthermore, because Camelliti teaches that these angles can be changed, and at angles that are both close to and overlap with an angle of 15 degrees, it could be done with predictable results and a reasonable expectation of success.
Furthermore, setting the angle, as taught by Camelliti, to about 15 degrees, would be obvious to a person of ordinary skill in the arts as a matter of routine optimization, and differences in degree will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such an angle is critical.
Again, according to MPEP § 2144.05,
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955 Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
In the instant case, a person of ordinary skill in the arts would be motivated to set the protein bridge to protein lane angle to about 15 degrees, as a matter of routine optimization because not only does Camelliti teach that the angle may be set at 90, 60, 45, or 11 degrees (p253, column 2, first paragraph), but because Camelliti teaches that the angle can vary to mimic different conduction velocities (p253, column 2, Figure 3, p255) which would allow them to obtain desired conduction velocities, or to mimic conduction velocities observed in cardiac tissue in vivo, by changing the angles. Furthermore, because Camelliti teaches that these angles can be changed, and at angles that are both close to and overlap with an angle of 15 degrees, it could be done with predictable results and a reasonable expectation of success
Camelliti does not explicitly teach that the micropatterns were “chevron” shaped. However, it is noted that a chevron is any V-shaped structure in the micropattern as defined above. As taught by Camelliti (Figure 3C or D, p255), the intersecting protein lanes and bridges formed V-shapes and therefore formed chevron-shapes in the micropattern. While Camelliti describes this shape as being like a “diamond” (p253, column 2, top paragraph), a diamond is two chevrons oriented in opposing directions, and claim 1, as amended does not preclude this orientation.
However, even if it did not, Dvir teaches a unidirectional zig-zag (therefore, chevron) shaped micropattern scaffolds or patch for culturing cardiomyocytes which can grow into those shapes (Figure 8A; Figure 10A; p7 lines 1-10). Dvir also teaches that for proper integration within the healthy heart of a patient, the mechanical properties of patch should have similar characteristics, and in particular the human heart’s unique directionality of physical force (termed “anisotropy”) (p25, lines 26-35). Dvir further teaches that these physical properties and anisotropy can be controlled by patterning different structures, and specifically as zig-zag (or chevron) shaped structures (p26, lines 2-3). Dvir also teaches that the scaffolds can be used to treat a wide variety of cardiovascular disorders or repair cardiovascular damage (p17, lines 14-23).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Camelliti and pattern micropatterns as unidirectional chevrons because it would allow cardiomyocytes, growing on those micropatterns, to develop cellular morphologies, and therefore physical properties, that more closely mimic those found in endogenous heart tissues, which would therefore, likely make them more effective for treating heart disease or damage. Furthermore, because Dvir teaches that cardiomyocytes can effectively grow into these shapes on these scaffolds, it could be done with predictable results and a reasonable expectation of success.
In regards to seeding at least one protein lame with a cell, and culturing the cell, as in claim 9, specifically, Camelliti teaches a seeding of at least one protein lane with a cell and culturing the cell (p253, column 2, paragraph 3-5).
In regards to claims 3, 8, 16 and 19, Camelliti teaches that the protein lane width is less than 40 µm (p251, column 2, first paragraph).
In regards to claim 4, Camelliti teaches that the protein is an extracellular matrix protein (p250, column 1, paragraph 4; p251, column 2, first paragraph).
In regards to claim 6, Camelliti teaches that cells (cardiac myocytes and fibroblasts) may be added to the tissue engineering platform (Abstract, p249; Introduction, p250, column 1, paragraphs 4 and 5).
In regards to claim 10, Camelliti teaches the cell is selected from the group consisting of a muscle cell (p250, column 1, paragraphs 4 and 5; Figure 3, p255). While Camelliti teaches that the cell is a “myocyte”, a myocyte is a species of muscle cell.
In regards to claim 11, Camelliti teaches that the cell further comprises a fibroblast (Introduction, p250, column 1, paragraphs 4 and 5; Figure 3, p255).
In regards to claim 12, Camelliti teaches that the protein is an extracellular matrix (p251, column 2, first paragraph).
In regards to claim 13, Camelliti teaches a further step comprising providing a stimulation selected from the group consisting of biochemical stimulation, mechanical stimulation, electrical stimulation, and combinations thereof (p251, columns 2, paragraphs 2-3).
In regards to claim 18, Camelliti teaches that the protein may be an extracellular matrix (p251, column 2, first paragraph).
Therefore, the combined teachings of Camelliti and Dvir renders the invention unpatentable as claimed.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Camellliti, in view of Dvir, as applied to claims 1, 3-4, 6, 8-13, 16-19 above, and in further view of Azioune (Methods in Cell Biology, 2020, previously cited 12/29/2021, hereafter “Azioune”).
In regards to claim 2, while Camelliti teaches that micropatterns can be made on “hard and soft substrates” such as elastic membranes made of silicon (Materials and Methods, p251, column 2, second paragraph), Camelliti does not specify whether the term “silicon” refers to elemental Silicon or the polymer silicone. 
However, Azioune, who is in the same technical field of micropatterning for cell culture, teaches that protein micropatterning may be performed on at least glass or polystyrene (a type of plastic), and provides motivation for trying either stating that polystyrene usually works better but that glass is better for microscopy (Micropatterned Substrate Fabrication, p138, last paragraph). 
Therefore, a person of ordinary skill in the arts would have found it prima facie obvious to use glass, plastic, or polymer as a tissue engineering platform for protein micropatterning, as taught Azioune, and suggested by Camelliti, because Camelliti teaches that protein micropatterns can be made on a differing surfaces, and Azioune teaches that these surfaces may be at least glass or plastic. They would be motivated to do so because both Camelliti and Azioune are in the same technical field of micropatterning for cell culture, because Camelliti teaches that micropatterning can be performed on different surfaces, and because Azioune teaches that the choice of surface depends on the particular need of the researcher, and because they could do so with predictable results and a reasonable expectation of success, saving time and resources.
Therefore, the combined teachings of Camelliti, Dvir, and Azioune render obvious the Applicant’s invention as claimed.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Camelliti in view of Dvir, as applied to claims 1, 3-4, 6, 8-13, 16-19 above, and in further view of Shum (Advanced Materials, 2016, previously cited 12/29/2021, hereafter “Shum”).
In regards to claim 14, while Camelliti teaches that further research for this method should be directed towards drug efficacy (p258, column 1, last paragraph), Camelliti does not explicitly teach that cells were contacted with a candidate. The specification of the instant application states that drugs are “suitable candidate agents” (p10, paragraph [0040]).  
However, Shum, who is in the same technical field of micropatterning for cell culture, teaches that cardiac cells cultured on micropatterned surfaces were contacted with drugs (p1, column 2, paragraph 2; Figure 2, p3). Shum also teaches that this method should facilitate the development of new therapeutic regimes (p4, column 2, second paragraph). 
Therefore, a person of ordinary skill in the art would be find it prima facie obvious to contact cells with a candidate agent with a method of micropatterning, as taught by Camelliti, and suggested by Shum, because Camelliti teaches that this method can be used for testing drugs, Shum teaches cells cultured on micropatterned surfaces were contacted with drugs, of its uses in clinical science and because it could be done with predictable results and a reasonable expectation of success. The would be motivated to do so because Camelliti and Shum are in the same field of micropatterning for cell culture, because Camelliti specifically teaches that this method can be used for testing drugs, because Shum teaches that it is useful for the development of new therapies, and because it could be performed with predictable results and a reasonable expectation of success saving time and resources.
Therefore, the combined teachings of Camelliti, Dvir and Shum render obvious the Applicant’s invention as claimed.



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Camelliti, in view of Dvir, as applied to claims 1, 3-4, 6, 8-13, 16-19 above, and in further view of Salick (Biomaterials, 2014, hereafter “Salick”).
In regards to claim 21, Camelliti teaches that the myocytes were obtained from rats (p251, Cell culture).
However, Salick teaches that pure population of human stem cell-derived cardiomyocytes can be seeded onto controlled two-dimensional micropatterned features (Abstract, p4455). Salick also teaches that this led to highly aligned cardiomyocytes with dramatic increases in sarcomere alignment (Abstract, p4455), and, as a result, this model is more physiologically relevant compared to other models of heart tissue in vitro (p4463, Conclusion).
A person of ordinary skill in the arts would be motivated to modify the method of Camelliti and use human cardiomyocytes because it would more direct relevancy for human health and could potentially be used for human transplantation. Furthermore, because Salick demonstrates the feasibility of culturing human cardiomyocytes on micro-patterned scaffolds it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Camelliti, Dvir, and Salick render the invention unpatentable as claimed.



Response to Arguments
Applicant’s arguments filed 04/26/2022 have been fully considered but are not found persuasive. The examiner has modified claim rejections for independent claims 1, 9, and 17 and its subsequent dependent claims under 35 U.S.C. 103 to address new claim limitations. The discussion that follows is in regards to Applicant’s arguments as applicable to the rejection of record that is still cited, at least in part, in the current office action.

	Applicant contends that that, in regards to claims 1, 9, and 17, and its subsequent dependent claims, Camelliti does not anticipate the claims under 35 U.S.C. § 102(a)(1) because the claims are currently amended contain the limitations of the protein bridge and lane connection to be about 15 degrees and in a chevron shape. Applicant further contends that protein micropatterns with protein lanes of, at best, 45 degrees and 60 degrees, and teaches that rats were used in their cell culture methods (Response, p5-6).

Applicant’s arguments with respect to claim(s) 1, 9, and 17, and is subsequent dependent claims, have been considered but are moot because of new grounds for rejection necessitated by amendment of the claims.
Additionally, as detailed above, Camelliti explicitly teaches that the angle of the protein bridge to protein lane be 90, 60, 45, or about 11 degrees (p253, column 2, first paragraph), and about 11 degrees is near about 15 degrees. Furthermore, as above, Camelliti explicitly teaches that these angles can vary to mimic different conduction velocities (p253, column 2, Figure 3, p255).
In regards to the chevron micropattern shape, as above Camelliti describes this shape as being like a “diamond” (p253, column 2, top paragraph), which is two chevrons oriented in opposing directions, and claim 1, as amended does not preclude this orientation.
Additionally, in as much as a chevron could only be a unidirectional V-shaped micropattern, as above, Dvir teaches a unidirectional zig-zag (therefore, chevron) shaped micropattern scaffolds or patch for culturing cardiomyocytes which can grow into those shapes (Figure 8A; Figure 10A; p7 lines 1-10).
Furthermore, as above, while Camelliti teaches that rat cardiomyocytes were used for in vitro studies (p251, Cell culture), none of claims 1, 9, or 17 are limited to the source of heart cells (only newly added claim 21 is). However, even if they were, it would be obvious to a person of ordinary skill in the arts to modify the method of Camelliti and use human-derived cardiomyocytes for the reasons detailed above, but in brief because of their application in human health and because it has been previously demonstrated in the art that human cardiomyocytes can be cultured in vivo on micropatterns.

Applicant contends that the rejections of claims 7, 15, and 20 under 35 U.S.C. 103 are improper because claims 7, 15, and 20 have been incorporated into claims 1, 9, and 17 as amended, and are not limited to a protein micropattern with a protein bridge to protein lane of about 15 degrees and being in a chevron micropattern. Applicant further contends that there is no further reason to modify Camelliti to arrive that these limitations, and that Camelliti fails to recognize the needs for these improvements and advantages (Response, p7).

Applicant's arguments filed have been fully considered but they are not persuasive. Camelliti teaches the new limitations to claims 1, 9, and 17 as detailed above. Further, as above, Camelliti explicitly provides motivation for modifying the micropattern structure teaching that the angles can vary to mimic different conduction velocities (p253, column 2, Figure 3, p255).

Applicant contends that Azioune and Shum fails to teach or suggest a tissue engineering platform having protein lane connection angle of about 15 degrees and being in a chevron micropattern (Response, p8-9).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, neither Azioune or Shum is relied upon to teach a tissue engineering platform having protein lane connection angle of about 15 degrees and being in a chevron micropattern. As above, Azioune teaches the use of glass, plastic, or polymer as a tissue engineering platform for protein micropatterning, while Shum teaches the use of a candidate drug agent.

Applicant contends animal models do not always recapitulate human behavior, that the differences between human and animal model cardiomyocytes are well known, and that one skilled in the arts would not assume that a model using animal cells (such as Camelliti) would also work for humans (Response, p9).

Applicant's arguments filed have been fully considered but they are not persuasive.
	As detailed above, none of independent claims 1, 9, or 17 are limited to human muscle cells, only newly added claim 21 is.
However, as detailed above, even if they were, it would still be obvious to modify the micropattern structure and method of Camelliti and use human muscle cells because, Salick teaches that pure population of human stem cell-derived cardiomyocytes can be seeded onto controlled two-dimensional micropatterned features (Abstract, p4455). Salick also teaches that this led to highly aligned cardiomyocytes with dramatic increases in sarcomere alignment (Abstract, p4455), and, as a result, this model is more physiologically relevant compared to other models of heart tissue in vitro (p4463, Conclusion). Therefore, even if there are differences in human and non-human animal muscle cells the feasibility of benefit of culturing human muscle cells on micropatterned structures in known in the art. Furthermore, there is no indication in the teachings of Camelliti that the structure and method are suitable only to rat cardiomyocytes and could not be adapted to human cardiomyocytes. 

The declaration under 37 CFR 1.132 filed 04/26/2022 is insufficient to overcome the rejection of claim 1-4, 6, 8-14, and 16-21 based upon 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 as set forth in the last Office action because:  

The facts presented are not germane to the rejection at issue.
Applicant proposes advancements and advancement over the prior art, however, the claims as amended, as detailed above, are unpatentable over the prior art.
As stated above, in regards to claims, 1, 9, and 17, Camelliti teaches a tissue engineering platform or method for preparing one comprising a substrate, and a protein micropattern, wherein the protein micropattern forms a plurality of protein lanes and at least one protein bridge, wherein the at least one protein bridge connects adjacent protein lanes (p253, column1, last paragraph, continuing to column 2, first paragraph; Figure 3, p255).
Additionally, Camelliti teaches an angle of 90, 60, 45, or about 11 degrees (p253, column 2, first paragraph), which is at least near an angle of about 15 degrees. Furthermore, Camelliti provides motivation for adjusting the angle, teaching that the angles can vary to mimic different conduction velocities (p253, column 2, Figure 3, p255).
In regards to a chevron shape, while Camelliti does not explicitly teach that the micropatterns were “chevron” shaped, a chevron is a shape formed by two converging lines at an angle, and can also referred to as V-shaped. Therefore, any protein lane to protein bridge connection, since it is at an angle, would form a chevron micropattern. Furthermore, as taught by Camelliti (Figure 3C or D, p255), intersecting protein lanes and bridges form V-shaped or chevron-shaped micropatterns. While Camelliti describes this shape as being like a “diamond” (p253, column 2, top paragraph), a diamond is two chevrons oriented in opposing directions, and claim 1, as amended does not preclude this arrangement.
Additionally, in as much as a chevron could only be a unidirectional V-shaped micropattern, as above, Dvir teaches a unidirectional zig-zag (therefore, chevron) shaped micropattern scaffolds or patch for culturing cardiomyocytes which can grow into those shapes (Figure 8A; Figure 10A; p7 lines 1-10).
Therefore, the claims as amended are unpatentable over the prior art.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632